Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Request for Continued Examination

The request filed on 11/8/21 for a Request for Continued Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. An action on the RCE follows.

Information Disclosure Statement
	The information disclosure statement filed 11/8/21 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (U.S. Patent Publication No. 2019/0019685) in view of Posseme (U.S. Patent Publication No. 2018/0315614) or ROYER et al. (U.S. Patent Publication No. 2018/0277.
Referring to figures 1-7, A cyclic etch method, the method comprising the steps of:
i)    exposing a SiN layer (R2) on a substrate (SB) a reaction chamber to a plasma of hydrofluorocarbon (HFC) to form a polymer layer (ML) deposited on the SiN layer that modifies the surface of the SiN layer, the HFC having a formula CxHyFz where x=2-5, y>z, the HFC being a saturated or unsaturated, linear or cyclic HFC (see paragraph# 48, 57-64);
ii)    exposing the polymer layer (ML) deposited on the SiN layer (R2) to a plasma of an inert gas, the plasma of the inert gas removing the polymer layer deposited on the SiN layer and the modified surface of the SiN layer on etch front (see paragraph# 65); and
iii)    repeating the steps of i) and ii) until the SiN layer covered on the etch front (see paragraph# 72),
wherein a pressure in the reaction chamber ranges from approximately 1 mTorr to approximately 1 Torr (see paragraph# 59).

Posseme teaches forming a vertical SiN spacer on the sidewalls of the structures (see figures 3a-3c).  Or ROYER et al. teaches teaches forming a vertical SiN spacer on the sidewalls of the structures (see figures 1a-1b, paragraphs# 160-162)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a vertical SiN spacer on the sidewalls of the structures in Tsuji as taught by Posseme or ROYER et al. because the process is known in the semiconductor art to form a desire structure to protect the device.
Regarding to claim 2, further comprising the steps of, after the step of i), pumping the reaction chamber to a vacuum; purging the reaction chamber with Ar; pumping the reaction chamber to the vacuum; and introducing the inert gas into the reaction chamber to generate the plasma of the inert gas (see figure 3, paragraph# 48).
Regarding to claim 3, further comprising the steps of, after the step of ii), pumping the reaction chamber to a vacuum; purging the reaction chamber with Ar; pumping the reaction chamber to the vacuum; and introducing the HFC into the reaction chamber to generate the plasma of the HFC (see figure 3).
Regarding to claims 4, 12, 18, wherein a single or multiple RF sources are applied to generate the plasma of the HFC in the step of i) and to generate the plasma of the inert gas in the step of ii), respectively (see paragraphs# 48-71).
Regarding to claims 5, 13, 19, wherein a single RF source is applied to generate the plasma of the HFC in the step of i) and multiple RF sources are applied to generate the plasma of the inert gas in the step of ii), and vice versa (see paragraphs# 48-71).

Regarding to claims 7, 14, the HFC is C2H5F or C3H7F(see paragraphs# 48).
Regarding to claims 8, 15, the HFC selectively etches the SiN layer over the structures(see paragraphs# 48, 60).
However, the reference does not clearly teach wherein less to no footings are formed at each corner between the vertical straight SIN spacer and the substrate (in claims 9, 16, 20), wherein no fluoride residuals are left on the vertical straight SIN spacers and the etch front (in claim 10).
Posseme teaches wherein less to no footings are formed at each corner between the vertical straight SIN spacer and the substrate (in claims 9, 16, 20), wherein no fluoride residuals are left on the vertical straight SIN spacers and the etch front (in claim 10) (see figure 3a-3c).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a vertical SiN spacer on the sidewalls of the structures with not footing are formed at each corner between the vertical straight SIN spacer and the substrate, wherein no fluoride residuals are left on the vertical straight SIN spacers and the etch front in Tsuji as taught by Posseme because the process is known in the semiconductor art to form a desire structure to protect the device.
Regarding to claim 11, a cyclic etch method for forming vertical straight SIN spacers, the method comprising the steps of:
i) exposing a SiN layer covering structures on a substrate in a reaction chamber to a plasma of hydrofluorocarbon (HFC) to form a polymer layer deposited on the SiN layer that modifies the surface of the SiN layer, the HFC having a formula CxHyFz where x=2-5, y>z, the HFC being a saturated or unsaturated, linear or cyclic HFC (see paragraph# 48, 57-64);

iii) repeating the steps of i) and ii) until the SIN layer covered on the etch front (see paragraph# 72),
wherein a pressure in the reaction chamber ranges from approximately 1 mTorr to approximately 1 Torr (see paragraph# 59).
However, the reference does not clearly teach forming a vertical SiN spacer on the sidewalls of the structures.
Posseme teaches forming a vertical SiN spacer on the sidewalls of the structures (see figures 3a-3c).  Or ROYER et al. teaches teaches forming a vertical SiN spacer on the sidewalls of the structures (see figures 1a-1b, paragraphs# 160-162)

Regarding to claim 17, a cyclic etch method for forming vertical straight SIN gate spacers, the method comprising the steps of:
i) exposing a SiN layer covering gate stacks on a substrate in a reaction chamber to a plasma of hydrofluorocarbon (HFC) selected from the group consisting of C2HsF and C3H7F to form a polymer layer deposited on the SiN layer that modifies the surface of the SiN layer (see paragraph# 48, 57-64);
ii) exposing the polymer layer(ML) deposited on the SiN layer to Ar plasma, the Ar plasma removing the polymer layer deposited on the SiN layer and the modified surface of the SiN layer on etch front (see paragraph# 65); and

wherein a pressure in the reaction chamber ranges from approximately 1 mTorr to approximately 1 Torr (see paragraph# 59).
However, the reference does not clearly teach forming a vertical SiN spacer on the sidewalls of the structures.
Posseme teaches forming a vertical SiN spacer on the sidewalls of the structures (see figures 3a-3c).  Or ROYER et al. teaches teaches forming a vertical SiN spacer on the sidewalls of the structures (see figures 1a-1b, paragraphs# 160-162)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a vertical SiN spacer on the sidewalls of the structures in Tsuji as taught by Posseme or ROYER et al. because the process is known in the semiconductor art to form a desire structure to protect the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893